The undersigned respectfully dissents from the majority in this Opinion and Award granting plaintiff a late payment penalty in the amount of $8,800.51 for defendant's alleged failure to make timely payment. I would conclude that the phrase "time for appeal" as used in N.C. Gen. Stat. § 97-18(e) refers to the appeal process in general and was not intended to exclude on a technical basis the period of time for petitions for rehearing. This provision was written to provide a guideline for defendants as to when payments to plaintiffs "become due," and subsection (g) provides when payments must be made to prevent a "late payment" penalty. It was not written with the same level of specificity as Rule 31 of the Rules of Appellate Procedure.
Accordingly, I would conclude that defendant made payment timely. Therefore, plaintiff would not be entitled to a 10% late payment penalty. Thus, I respectfully dissent.
This the __ day of July, 2006.
                              S/_______________ DIANNE C. SELLERS COMMISSIONER